                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


JOEY BISHOP                                   )
                       Plaintiff,             )
                                              )
v.                                            )       JUDGMENT
                                              )
                                              )       No. 7:17-CV-235-FL
                                              )
NANCY A. BERRYHILL,                           )
Commissioner of Social Security,              )
                     Defendant.               )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the plaintiff’s motion for attorney’s fees under the Equal Access to Justice Act and
defendant’s stipulation.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 18, 2019, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$2,189.14.

This Judgment Filed and Entered on April 18, 2019, and Copies To:

Jonathan Blair Biser (via CM/ECF Notice of Electronic Filing)
Stephen F. Dmetruk, Jr. / Cassia Parson (via CM/ECF Notice of Electronic Filing)

April 18, 2019                        PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
